           Case 4:20-cv-00729-KAW Document 8-1 Filed 04/21/20 Page 1 of 1


     Black et al. v. Nootropics Depot LLC
 1   Case No.: 4:20-cv-00729-KAW
     United States District Court, Northern District of California
 2
 3                                  CERTIFICATE OF SERVICE
 4
     I, Antonia Smith, the undersigned, declare as follows:
 5
     I am over the age of eighteen years and not a party to the case. I am employed in the County
 6   of San Diego, California where the mailing occurs: My business address is 2221 Camino Del
 7   Rio South, Suite 101, San Diego, CA 92108. I am readily familiar with our business’
     practice of collecting, processing and mailing of correspondence and pleadings for mail with
 8   the United Postal Service.
 9
     On the date below I electronically filed with the Court through its CM/ECF program, which
10   will electronically mail notice to all attorneys of record in said case through the same
     program, the following document(s):
11
12   • NOTICE OF SETTLEMENT ON AN INDIVIDUAL BASIS
13
14         [X] ELECTRONICALLY, Pursuant to the CM/ECF System, registration as a CM/
           ECF user constitutes consent to electronic service through the Court’s transmission
15         facilities. The Court’s CM/ECF system sends an email notification of the filing to the
           parties and counsel of record listed above who are registered with the Court’s CM/ECF
16
           system.
17
18   I declare under penalty of perjury under the laws of the State of California that the foregoing
     is true and correct. Executed on Tuesday, April 21, 2020, at San Diego, California.
19
20
21                                                                              Antonia Smith
22
23
24
25
26
27
28

       _________________________________________________________________________________________________

                                          CERTIFICATE OF SERVICE
